DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group II in the reply filed on February 9, 2022 is acknowledged.
Claims 1-11, 19, and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 9, 2022.
Regarding the species election, Applicant’s election without traverse of Species 4b in the reply filed on February 9, 2022 is acknowledged. However, Applicant's election with traverse of Species 1c, 2b, and 3c in the reply filed on February 9, 2022 is acknowledged.  The traversal is on the ground(s) that claims 12-18 are not directed to and do not disclose any such features. This is found persuasive. Therefore the requirement of the election of species of species 1a-1c, 2a-2e, 3a-3c has been withdrawn.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “26” in Figures 3A and 3B (it is further noted it is unclear what 26 is directed to in Figure 3A); “36” in Figure 7A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both control screw (as in Figures 1-4B) and rotating gear mechanism (as in Figures 5-6). Reference character “35” has been used to designate both a system (in Figures 5 and 6) and a shaft (in Figure 7A). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: As stated above, reference characters “16” and “35” have been used to identify different structural elements; “16” has been used to identify both “a rotating gear mechanism” and “a control screw” and “35” has been used to identify both “a system” and “a shaft.” The specification should be corrected to utilize a single character for a single element.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “at least one of a communication module, a battery pack module, a light module, a speaker module, and a solar panel module.” It is unclear if the claim requires at least one of each of the recited elements or if the applicant intends to require --at least one of a communication module, a battery pack module, a light module, a speaker module, or a solar panel module.--
Claim 15 requires “a panel filler insert module configured to be secured to the module insert to fill a gap between the functional modules.” Claim 15 depends from claim 12 which requires “one or more functional modules.” It is unclear how a gap can exist between functional modules if a minimum of one functional module is claimed; with one functional module it is unclear how there can be a gap between functional modules. Should the claims require at least two functional modules in order for a gap between functional modules to exist? 
In view of the 112 issues discussed above the claims have been examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowley et al. (US 2009/0200531), hereinafter referred to Rowley.
Regarding claim 12, Rowley discloses a baluster for a deck system, the baluster comprising: 
a baluster panel unit (20) defining a module insert (75A-75F); and 
one or more functional modules (90) configured to be secured to the module insert.  
Regarding claim 13, wherein the module insert includes a groove (84) extending at least partially along a length of the baluster panel unit (Rowley: Figures 18 and 21; functional module 90 is provided as an insert which is received into grooves 84 of the module insert of the baluster panel unit 20). 
Regarding claim 14, as best understood, wherein the functional modules include at least one of a communication module, a battery pack module, a light module, a speaker module, and a solar panel module (90 is a solar panel module).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rowley, as applied in claim 12 above, in view of Sutton et al. (US 2011/0283632), hereinafter referred to as Sutton.
Regarding claim 14, as best understood, as discussed above, Rowley discloses that the deck system includes one or more functional modules which includes at least one solar panel module (90). However, Rowley fails to further disclose that the functional modules include a communication module, a battery pack module, a light module, or a speaker module. However, Sutton discloses that it is known for a barrier system to include a communication module (wireless transmission), a battery (paragraph [0128]), a light module (392), and a speaker module (370) in order to provide the barrier with multi-functional capabilities as a modular system. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to further modify Rowley so that the functional modules provided on the balusters further include a communication module, a battery pack, a light module, and a speaker module, since such modules are known to be provided in multi-functional barrier systems. Although Sutton is directed to a wall system for an office, it serves as a barrier in the same manner as a deck system serves as a barrier and one would look to Sutton in modifying Rowley in order to provide a barrier with multi-functional capabilities. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rowley, as applied in claim 12 above, in view of Richison et al. (US 2013/0320281), hereinafter referred to as Richison.
Regarding claim 15, as best understood, Rowley above discloses the one or more functional module (90) spans an entire height of the module insert of the baluster panel and fails .
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley, as applied in claim 12 above, in view of Forbis et al. (US 2003/0136068), hereinafter referred to as Forbis.
Regarding claims 16-18, Rowley fails to further disclose a drain element. However, Forbis discloses that it is known for balusters (posts) to be provided with a drain element (recess 54) arranged at a lower end of the baluster and configured to collect moisture (water) and redirect the moisture out from the baluster through a discharge channel (see page channel 56) in order to prevent water accumulation (Forbis: paragraph [0036]). It would have been obvious to one having ordinary skill in the art at the time of filing the invention to further modify Rowley such that it is provided with a drain element including a recess and a discharge channel in order to collect and redirect moisture (water) out from the baluster panel since it is a known technique for improving balusters (posts) by removing water and preventing accumulation of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Johnnie A. Shablack/Primary Examiner, Art Unit 3634